DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/27/2019.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-13 recite the limitation "the laminated battery" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 introduces the battery component as “a secondary battery” but does not provide antecedent basis for “the laminated battery” of the dependent claims.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 5-7, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh et al. (2015/0188113 A1, hereafter Kudoh ‘113).
With regard to claim 1, Kudoh ‘113 teaches a secondary battery in which a plurality of sheet batteries are laminated, comprising:
a first sheet battery and a second sheet battery each including a first electrode (3) on a front side surface and a second electrode (4) on a back side surface, wherein when viewed from above in a state where the batteries are laminated, the first sheet battery includes a first tab part (extended portions corresponding to leading portion 100) placed so as to project outward of the second sheet battery, and the second sheet battery includes a second tab part placed so as to project outward of the first sheet battery (as seen in fig. 29) in a state where the second electrode of the first sheet battery and the second electrode of the second sheet battery are placed face-to-face to each other (second electrodes 4 facing as seen in fig. 30) [0164-165, fig. 29-30].  
Kudoh ‘113 does not explicitly teach the claimed third and fourth batteries.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked [0164, 0168] which would result in repeating stacks of the arrangement shown in fig. 30.  This would be an obvious modification to one of ordinary skill in the art since it would allow for adjustment of voltage or current capacity by duplicating cells [0168].  The duplicate cells would function as the claimed third and fourth sheet batteries with each including a first electrode (3) on a front side surface and a second electrode (4) on a back side surface, 
Kudoh ‘113 does not explicitly teach the first and fourth tab parts overlapping so that the second electrode on the surface of the first tab part and the second electrode on the surface of the fourth tab part are placed face to face.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked and connected in serial and parallel [0164, 0168].  Stacked components of parallel configurations (fig. 29) and series configurations (fig. 27) would result in first and fourth tab parts overlapping so that the second electrode on the surface of the first tab part and the second electrode on the 
    PNG
    media_image1.png
    553
    814
    media_image1.png
    Greyscale

With regard to claim 5, Kudoh ‘113 teaches the batteries have a base material serving as the first electrode (3) and peripheral parts of the base materials of the batteries are bonded together [0123, fig. 17].
With regard to claim 6, Kudoh ‘113 does not explicitly teach the second and third tab parts overlapping when viewed from above.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked and connected in serial and parallel [0164, 0168].  Stacked components of parallel configurations (fig. 29) and series configurations (fig. 27) would result in second and third tab parts overlapping when viewed from above in a state where the first to fourth sheet batteries are laminated.
With regard to claim 7, Kudoh ‘113 does not explicitly teach fifth, and sixth batteries.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked [0164, 0168].  The duplicate cells would function as the claimed fifth and sixth sheet batteries with each including a first electrode (3) on a front side surface and a second electrode (4) on a back side surface, wherein when viewed from above in a state where the batteries are laminated, the fifth sheet battery would include a fifth tab part placed so as to project outward of the sixth sheet battery, and the sixth sheet battery would include a sixth tab part placed so as to project outward of the third sheet battery (as seen in fig. 29) in a state where the second electrode of the fifth sheet battery and the second electrode of the sixth sheet battery are placed face-to-face to each other (second electrodes 4 facing as seen in fig. 30) [0164-165, fig. 29-30].  
Kudoh ‘113 does not explicitly teach the third and sixth tab parts overlapping so that the second electrode on the surface of the third tab part and the second electrode on the surface of the sixth tab part are placed face to face.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked and connected in serial and parallel [0164, 0168].  Stacked components of parallel configurations (fig. 29) and series configurations (fig. 27) would result in third and sixth tab parts overlapping so that the second electrode on the surface of the third tab part and the second electrode on the surface of the sixth tab part would be placed face to face.  Kudoh ‘113 further teaches connecting tabs (as seen in fig. 20) [fig. 20].
With regard to claim 9, Kudoh ‘113 would teach first electrodes of a second sheet battery and a third sheet battery placed face to face (when connected in parallel) [0164, 
With regard to claim 11, Kudoh ’113 teaches rectangular parts that overlap (lower parts seen in fig. 29) and tab parts that project outward from one side of the rectangular parts (extended portions corresponding to leading portion 100) [0164-0165, fig. 29].
With regard to claim 12, Kudoh ’113 teaches rectangular parts that overlap (lower parts seen in fig. 29) and tab parts that project outward from one side of the rectangular parts (extended portions corresponding to leading portion 100) [0164-0165, fig. 29].  Kudoh ‘113 would not explicitly teach the first and fourth tab projecting from one side and the second and third projecting from a second side, however Kudoh ‘113 teaches a plurality of batteries may be stacked and connected in serial and parallel [0164, 0168].  Stacked components of parallel configurations (fig. 29) and series configurations (fig. 27) would result in the claimed configuration.  
With regard to claim 13, Kudoh ‘113 teaches the first electrode may be a base material [0123] and teaches the second electrode formed on both surfaces of the base material [fig. 10].  Kudoh ‘113 teaches connected electrodes [fig. 10] but would not explicitly teach the second electrode of the second sheet battery and the second electrode of the third sheet battery being face to face and connected, however Kudoh ‘113 teaches a plurality of batteries may be stacked and connected in serial and parallel [0164, 0168].  Stacked components of parallel configurations (fig. 30) and series configurations (fig. 29) would result in the claimed configuration.  
Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh ‘113 as applied to claims 1, 5-7, 9, and 11-13 above, and further in view of Suto (US 2009/0239142 A1, hereafter Suto).
With regards to claims 2 and 8, Kudoh ‘113 does not explicitly teach a conductive bonding agent to connect adjacent tabs.  However the use of conductive agents to bond adjacent tabs is well known in the art as evidenced by Suto [0045] that teaches that welds or solder may be used to electrically connect adjacent tabs.  The welds or solder of Suto would be obvious to one of ordinary skill in the art to use with the tabs of Kudoh ‘113 since they are known to be effective for electrically connecting tabs [Suto 0045].
With regard to claim 3, Kudoh ‘113 and Suto would not explicitly teach the claimed thickness, however this would be an obvious variant to one of ordinary skill in the art since it would only require a change in size and would perform the same expected function of electrically connecting materials barring evidence of criticality and unexpected results.  See MPEP 2144.04 IV.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh ‘113 as applied to claims 1, 5-7, 9, and 11-13 above, and further in view of Kudoh et al. (US 2015/0111108 A1, hereafter Kudoh ‘108).
With regard to claim 4, Kudoh ‘113 does not explicitly teach folding a portion of the batteries without folding the tab parts.  However, in the same field of endeavor, Kudoh ‘108 teaches folding central portions of batteries (which would be away from tab parts) [0112, fig. 12, fig. 20].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the folded arrangement of Kudoh ‘108 
With regard to claim 10, Kudoh ‘113 teaches insulation layers (9) [0014, fig. 6] but does not teach the layers are formed on the batteries in close proximity to the tab parts.  However, this would only require a rearrangement of parts and Kudoh ‘0108 teaches these locations as seen in figures 13A-B.  [0114, fig. 13A-B].  It would have been obvious to one or ordinary skill in the art to use the insulation arrangement of Kudoh ‘108 with the batteries of Kudoh ‘113 since it is known to be effective for insulating between positive and negative layers [0008, 0115].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724